Case 2:19-cv-04830-RGK-SS Document 21 Filed 06/08/20 Page 1 of 2 Page ID #:73



 1   Elizabeth Rosenfeld (CA Bar No. 106571)
     email: erosenfeld@wkclegal.com
 2   Kathryn J. Halford (CA Bar No. 068141)
     email: khalford@wkclegal.com
 3   WOHLNER KAPLON CUTLER                                       JS-6
     HALFORD & ROSENFELD
 4   16501 Ventura Boulevard, Suite 304
     Encino, CA 91436
 5   Telephone: (818) 501-8030 ext. 313
     Facsimile: (818) 501-5306
 6
     Attorneys for Plaintiffs, Board of Directors
 7   of the Motion Picture Industry Pension Plan, et al.
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                    Western Division
11
12   BOARD OF DIRECTORS OF THE                    CASE NO. 2:19-cv-04830-RGK-SSx
     MOTION PICTURE INDUSTRY
13   PENSION PLAN, etc.,                          The Hon. R. Gary Klausner
14                      Plaintiffs,               [PROPOSED]
15   vs.                                          ORDER DISMISSING ACTION
                                                  WITHOUT PREJUDICE
16   KING KONG PRODUCTION
     VEHICLES, INC., a California
17   corporation, etc., et al.,                   Fed. R. Civ. P. 41(a)(1)(A)(ii)
18                     Defendant.
19
20
21
22
23
24
25
26
27
28

                           ORDER DISMISSING ACTION WITHOUT PREJUDICE
Case 2:19-cv-04830-RGK-SS Document 21 Filed 06/08/20 Page 2 of 2 Page ID #:74



 1         The parties having stipulated and good cause appearing,
 2         IT IS HEREBY ORDERED that this action be and hereby is dismissed
 3   without prejudice.
 4
 5   DATED: June 8, 2020
 6                                         THE HON. R. GARY KLAUSNER
                                           UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -2-
                          ORDER DISMISSING ACTION WITHOUT PREJUDICE
